Exhibit [CHINA TEL GROUP, INC. LETTERHEAD] Independent Contractor Agreement 1.Parties This Independent Contractor Agreement (“Agreement”) is between Trussnet U.S.A., Inc., a Nevada corporation, with offices at located at 8105 Irvine Center Drive, Suite 820, Irvine, California (“Trussnet”), and Timothy C. Hoopes, an individual, residing at 1974 Acorn Road, San Marcos, California (“Independent Contractor”).Trussnet and Independent Contractor are each sometimes referred to as a “Party” and, together, as the “Parties.” 2.Term of this Agreement The term of this Agreement shall be effective as of January 1, 2008 and shall continue in effect until December 31, 2009 (“the Term”).While contracts such as this have been renewed in the past for other Independent Contractors of Trussnet, renewals depend upon the current needs of Trussnet.The past pattern or practice of Trussnet in renewing Independent Contractor Agreements is no assurance that this Agreement will be renewed beyond the Term. 3.Services to be Performed by Independent Contractor; Title Independent Contractor shall perform professional computer services (“individually, “Service” and collectively, “Services”) of the following general description as an independent contractor to Trussnet: a) Management of its computer network; b) Procurement services; c) Remote monitoring and problem resolution; d) Security and permissions control; e) Policy and process planning; f) Security updates and patch management; g) E-mail and mobile support; h) Virtual help desk; i) ISP and ASP management; j) Preventative maintenance; k) Scheduled on site visits; l) Data backup and recovery; and m) Such other computer and network-related services as Trussnet may direct. 1 4.Compensation Upon execution of this Agreement and in consideration for the Services, Trussnet shall pay Independent Contractor at the rate of One Hundred Fifty Dollars ($150.00) an hour.Independent Contractor shall submit to Trussnet on a periodic basis, not more frequently than monthly, an itemized statement indicating the date on which Services are performed, the amount of time spent on Services on each such date, a description of said Services performed, and the reimbursable expenses incurred in connection with Independent Contractor’s performance under this Agreement.Subject to the approval of these statements and the receipt by Trussnet of adequate substantiation of the time spent and expenses incurred, Trussnet shall pay Independent Contractor the amount shown on such statements within thirty (30) days following Trussnet’s receipt thereof. 5.State and Federal Taxes Independent Contractor shall assume full responsibility for the payment of any taxes (or any other obligations or payments) that may be claimed as owed by any unit of government, as a result of remuneration paid to Independent Contractor for the performance of the Services.This includes income, Social Security, Medicare and self-employment taxes.Independent Contractor shall also pay all unemployment contributions related to the performance of the Services.Independent Contractor shall defend and indemnify Trussnet with regard to any such payments. 6.Fringe Benefits Independent Contractor shall not be eligible to receive any employee benefits from Trussnet, including, but not limited to, medical, dental, vision, long-term disability, accidental death and dismemberment, flexible spending account, mental health services, family and medical care leave benefits, vacation benefits and participation in any Trussnet 401 (k) plan. 7.Independent Contractor Status The Parties intend Independent Contractor to act as an independent contractor in the performance of the Services.Independent Contractor shall have the right to control and determine the methods and means of performing the Services.Independent Contractor shall use his own expertise and judgment in performing the Services, recognizing that Trussnet is relying on Independent Contractor to consult, when appropriate, with employees of Trussnet and its subsidiary and affiliated companies.Independent Contractor shall, for the duration of this Agreement, have log-on privileges to Trussnet’s computer system and telephone mail system, and shall have access to Trussnet’s other resources regarding the matters for which he is providing Services. 8.Equipment and Supplies Independent Contractor, at Independent Contractor’s sole expense, shall provide all equipment, tools and supplies necessary to perform the Services. 2 9.Expenses Independent Contractor shall be responsible for all expenses required for the performance of the Services, except for all reasonable expenses approved in advance by the Chief Administrative Officer of Trussnet, such as travel and out-of-pocket expenses in connection with the provision of Services.Approved travel by Independent Contractor using the personal vehicle of Independent
